Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 1, 6, 8-11 and 13-20 have been examined.
	Claims 2-5, 7 and 12 are withdrawn from consideration as drawn to a non-elected species.

Election/Restrictions
Applicant’s election of the species set forth in the reply filed on 2/22/2022 and 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  .
Claim 1. the language “by controlling” is not the positive method step that should be in this claim. The language should be amended as follows: ---
the language “by lowering” is not the positive method step that should be in this claim. The language should be amended as follows: ---by lowering---  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The phrase “by controlling” is unclear because the metes and bounds of what actions constitute “controlling” are not clear to one having ordinary skill in the art such that will produce the required functions: 1. improving the hydration heat release 2. the binding quality between the cement and the interfaces and 3. improves quality.  Applicant has elected and the only support that appears to be present for “controlling” means “lowering the degree and rate of hydration heat release from the cement slurry.
Additionally: the term “improves”, “improved” is indefinite because the metes and bounds are not clear as to what constitutes improves. Could it be said that any lowering of the rate and degree of hydration heat results in an “improved” slurry? If the answer were yes than every cementing method would anticipate the claim. Accordingly the term makes the claim unclear and indefinite because what constitutes and what are the limits of “improved” or “improves” and further what specific action other than lower the degree and rate of hydration heat release would accomplish this result.
For purposes of examination “lowering” shall be interpreted as set forth in the specification at [0012] “wherein the temperature variation refers to the difference between the highest and lowest temperatures during formation of cement with curing of the cement slurry. In the early stage of curing, the above-mentioned temperature refers to the temperature of cement slurry; in the middle stage of curing, the above-mentioned temperature refers to the temperature of the mixture of cement slurry and cured cement slurry; and in the late stage of curing, the above-mentioned temperature refers to the temperature of cured cement”. Accordingly, lowering could mean just stopping the cement slurry from curing, stopping the reaction by any means. 
There is no antecedent basis for the term “overlap section” and the term is not clear. What structure this defines is not clear and where it is in a wellbore is unclear. For purposes of examination this section shall be interpreted as one where two sections of casing overlap, as in a surface casing may overlap an intermediate casing that may overlap a production casing.
Claims 13, 15, 16, 17. There is no antecedent basis for “the lead slurry” or “the tail slurry”. There is nothing in the claims regarding stages or different slurries. Since the times overlap it can be assumed that the behavior of the lead slurry and the tail slurry may be the same composition.
It is not clear what the metes and bounds of “high strength” are, because what strength would meet the claim limitation is not defined.
Claims 14 and 17. The recitation “for well cementing with single setting cement slurry” has no antecedent basis and it is not clear if this is a claim limitation or not. The claim should read –the cement slurry comprises a single setting slurry--- (assuming there is support for such a limitation.
The same issue is in claim 14 with respect to multi setting cement slurry and separable setting cement slurry

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Michaux et al. Cement Chemistry and Additives “Well Completion” Oilfield Review, Vol. 1, Num. 1 (1-2014).

Claim 1:
Michaux teaches:
A well cementing method for improving cementing quality by controlling the hydration heat of cement slurry:   the limitation “by controlling the hydration heat of cement slurry” is seen as a positive step;
wherein by controlling the degree and/or rate of hydration heat release from cement slurry, this limitation recites a positive method step of “controlling the degree and/or rate of hydration heat release”; nothing specifies how this is done; 
the method improves the hydration heat release during formation of cement with curing of cement slurry, improves the binding quality between the cement and the interfaces, and in turn improves the cementing quality at the open hole section and/or the overlap section; this limitation section recites results or functions that flow from “controlling”; 
wherein the cementing quality at the open hole section is improved by increasing the degree and/or rate of hydration heat release from cement slurry; Here controlling is defined by “increasing the degree and/or rate of hydration”; in other words make the reaction run faster would be one method of increasing;
and the cementing quality at the overlap section is improved by lowering the degree and/or rate of hydration heat release from cement slurry.  
The only positive method step claimed here is controlling by lowering. This is taught by the page 22 teaching of adding well known retarders including organophosphates. They also lower the viscosity. Overlap section is taught on page 18 where the figure shows casing overlap, where the surface casing   overlaps an intermediate casing that   overlaps a production casing


Claim 6. 
Michaux teaches:
wherein lowering the degree of hydration heat release from cement slurry is achieved by adding an inert material to 13 3163406.v15253.1035-001 (GAl19CN0830-US) cement slurry, reducing the addition amount of a material generating a high hydration heat, and/or prolonging the additional safety time for thickening of cement slurry.  Applicant has elected prolonging the additional safety time for thickening of cement slurry by using a retarder. This is taught by the page 22 teaching of adding well known retarders including organophosphates.


Claim 8.
Michaux teaches:
wherein lowering the rate of hydration heat release from cement slurry is achieved by adding a retarder and/or prolonging the additional safety time for thickening of cement slurry, Applicant has elected prolonging the additional safety time for thickening of cement slurry by using a retarder. This is taught by the page 22 teaching of adding well known retarders including organophosphates.

Claim 9. 
Michaux teaches:
wherein the retarder includes one of, or a combination of two or more of: an organic phosphonate-based retarder, an AMPS-based retarder, a phosphate-based retarder, glucose, and sodium borate.  This is taught by the page 22 teaching of adding well known retarders including organophosphates. Also taught are sodium borate (borax), saccharides (glucose).

Claim 10. 
Michaux teaches:
wherein the cement component in the cement slurry is one of or a combination of two or more of: class A oil well cement, class B oil well cement, class C oil well cement, class D oil well cement, class E oil well cement, class F oil well cement, class G oil well cement, class H oil well cement, and class J oil well cement.  Page 21, right column, first full paragraph, “Relative concentrations of ...” teaches almost all of these cements.


Claim 11. 
Michaux teaches:
wherein the cement slurry further contains one of or a combination of two or more of: a toughening agent, a fluid loss additive, a dispersant, a defoaming agent, a fleeing-proof agent, silica, and water. These are all taught throughout Michaux as routine additives.





Claims 13, 14 and 17. 
Michaux teaches:
13. wherein for well cementing of a well of a pure overlap section, hydration heat is controlled by lowering the degree and/or rate of hydration heat release from cement slurry; wherein the cement slurry is cement slurry with high strength and low elastic modulus, the additional safety time is 60-300 minutes for thickening of the lead slurry and 30-200 minutes for thickening of the tail slurry.  
This claim merely recites adding a retarder and then the additional time it takes for the thickening of the slurry’s. Since the times overlap it can be assumed that the behavior of the lead slurry and the tail slurry may be the same composition.
14. The well cementing method according to claim 1, wherein the well cementing is performed on a long-overlap-section well having a length of overlap section greater than 150 m; wherein for well cementing with single setting cement slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the cement slurry; wherein the cement slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; for well cementing with separable setting cement slurry, for the lead slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the slurry, wherein the lead slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; and for the tail slurry, controlling of hydration heat is achieved by increasing the degree and/or rate of hydration heat release from the slurry, wherein the tail slurry is cement slurry with high strength, and its additional safety time for thickening is 30-60 minutes; for well cementing with multi-setting cement slurry, for the lead slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the slurry, wherein the lead slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; for intermediate slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the slurry, wherein the intermediate slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-200 minutes; and for the tail slurry, controlling of hydration heat is achieved by increasing the degree and/or rate of hydration heat release from the slurry, wherein the tail slurry is cement slurry with high strength, and its additional safety time for thickening is 30-60 minutes.  

17. The well cementing method according to claim 1, wherein the well cementing is performed on a short-overlap-section well having a length of the overlap section not greater than 150 m; wherein for well cementing with single setting cement slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the cement slurry; wherein the cement slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; for well cementing with separable setting cement slurry, for the lead slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the slurry, wherein the lead slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; and for the tail slurry, controlling of hydration heat is achieved by increasing the degree and/or rate of hydration heat release from the slurry, wherein the tail slurry is cement slurry with high strength, and its additional safety time for thickening is 30-60 minutes; for well cementing with multi-setting cement slurry, for the lead slurry, controlling of hydration heat is achieved by lowering the degree and/or rate of hydration heat release from the slurry, wherein the lead slurry is cement slurry with high strength and low elastic modulus, and its additional safety time for thickening is 60-300 minutes; for intermediate slurry, controlling of hydration heat is achieved by increasing the degree and/or rate of hydration heat release from the slurry, wherein the intermediate slurry is cement slurry with high strength, and its additional safety time for thickening is 60-200 minutes; and for the tail slurry, controlling of hydration heat is achieved by increasing the degree and/or rate of hydration heat release from the slurry, wherein the tail slurry is cement slurry with high strength, and its additional safety time for thickening is 30-60 minutes.  



It only takes the teaching of the addition of retarders to meet the claim limitations here. The recitation of high strength and low elastic modulus is met because the cements are oil well cements of the same class Applicant claimed. Therefore they must have overlapping properties.


Claims 15-16. 
Michaux teaches:
wherein for well cementing with separable setting cement slurry or multi-setting cement slurry, the tail slurry enters the overlap section by 100 m or more.   
16. The well cementing method according to claim 15, wherein for well cementing with separable setting cement slurry or multi-setting cement slurry, the tail slurry enters the overlap section by 100 m to 300 m.  

These two claims merely states that cement enters the overlap section at a certain distance which appears likely to happen in almost any well having the appropriate length. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaux et al. Cement Chemistry and Additives “Well Completion” Oilfield Review, Vol. 1, Num. 1 (1-2014).

18. The well cementing method according to claim 13, wherein the high strength occurs when the strength of the cement formed from the cement slurry is not lower than the compression strength of pure cement under the same conditions.  

19. The well cementing method according to claim 18, wherein the high strength occurs when the 7-day strength is greater than 28 MPa.  

20. The well cementing method according to claim 13, wherein the low elastic modulus occurs when the elastic modulus of the cement formed from the cement slurry is smaller than that of pure cement under the same conditions; wherein the low elastic modulus occurs when the elastic modulus is less than 10 GPa.

Claims 18-20 recite certain properties at certain times during the cementing process. The claims do not recite any particular method step or composition that will provide these properties other than add a retarder to the cement slurry. It must be assumed that the addition of a retarder will then produce the claimed results. The issue is how much retarder. It is the opinion of the Examiner that one of ordinary skill in the art would be able to determine the amount of retarder to add to each cement slurry to produce the recited properties in claims 18-20 as a matter of routine optimization depending on the other vary complicated chemistry the slurry would be undergoing at various conditions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  US Patent No. 4,997,487 teaches manipulating retarders to control the heat of hydration during cementing wellbore casings.
2. US Patent No. 5,184,680 teaches set retarders and delayed viscosifying agents to control the heat of hydration at certain temperatures.


		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674